Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 12/17/2021 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris (US PG Pub 2014/0265048).
Regarding claim 1, Burris teaches a manufacturing system of an additive manufacturing body (abstract, Figs. 1 and 8, and other sections cited below) the manufacturing system comprising: 
an additive manufacturing device (Figs. 1 and 8) that performs an additive manufacturing process in which a step of forming a powder layer by supplying powder (S160 in Fig. 8) and a step of forming a solidified layer by supplying heat to the powder layer from a heat source (laser 132 with optic 130 is a heater) to melt and solidify the powder are repeatedly performed (fuse powder step S164 in Fig. 8); 

a control device (image processor 160 in paras. 0045-0046 and Fig. 1) that controls the additive manufacturing device and the inspection device (paras. 0045-0046),
wherein the camera can photograph the powder layer for each step of forming a powder layer, the step being performed repeatedly, or can photograph the solidified layer for each step of forming a solidified layer, the step being performed repeatedly (paras. 0045-0046, and as shown for step S164 in Fig. 8), and -2- 6352557.1Applicant: HITACHI, LTD. Application No.: Not Yet Known 
wherein the control device selects a photographing condition of the camera according to a condition of the additive manufacturing process (“the processor 160 can retrieve a shutter speed (or ISO speed, exposure time, aperture, integration time, sampling rate, or other imaging parameter) from the computer file associated with the cartridge 200 or calculate this imaging parameter based on a type and/or emissivity of powdered material specified in the computer file, and the processor 160 can trigger the optical sensor 140 to capture an image of a current fuse site according to the imaging parameter” per para. 0046).
Regarding claim 2, Burris teaches the additive manufacturing device has a processing chamber that can control an atmosphere in the additive manufacturing process (para. 0076 and as shown in step S140 in Fig. 7).
Regarding the recitation that the control device selects a photographing condition of the camera according to the atmosphere of the processing chamber, the following points are noted.  First, this recitation is merely a manner of operating the apparatus.  The courts have held that these types of recitations do not limit the claimed apparatus and cannot provide a basis for patentabilty.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Secondly, Burris’ apparatus clearly has the structure and capability to operate in this claimed manner (eg. paras. 0076, 0038, 0046 and processor 160).
Regarding claims 3-4, Burris teaches the additive manufacturing device has a heater that can heat the powder layer or the solidified layer (laser 132 with optic 130 is a heater), 

Regarding claim 5, Burris teaches the photographing condition is a timing of the photographing (para. 0046), an exposure time of the camera (para. 0046), or an emission condition of a light source of the camera (emissivity of powdered material per para. 0046 is one type of emission condition of a light source of the camera). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burris, as applied to claim 1 above, in view of McFarland (WO 2017/085468, previously made of record on the IDS filed 11/17/2021).
Regarding claim 6, Burris does not explicitly teach this feature.
However, McFarland teaches an additive manufacturing system with a camera for photographing the powder and/or solidified layers (claim 9) wherein the camera is a visible light imaging camera (claim 13d) or an infrared imaging camera (claim 13a, claim 13c, pg. 6, lines 13-14).
In view of McFarland’s teachings, it would have been obvious to one of ordinary skill in the art to select a visible light or IR imaging camera for the camera in Burris apparatus to predictably obtain suitable means for monitoring spectral emission from the powder and/or melt pool. 
Regarding claims 7-8, Burris does not explicitly teach these features.
However, McFarland teaches wherein the control device has a visible/IR light image processing unit that processes an image obtained by the visible/IR light imaging camera (computer 160 on pg. 42), and wherein the visible light image processing unit has: a photographing -4-6352557.1Applicant: HITACHI, LTD.Application No.: Not Yet Knowncondition database in which the photographing condition according to the condition of the additive manufacturing process is stored (pg. 43 line 26 to pg. 44, line 6); an image analyzer that analyzes the image obtained by photographing with the visible/IR light imaging camera under the photographing condition (claims 24-27); a reference database in which reference data for comparing with the image analyzed by the image analyzer are stored (claims 24-27); a determination unit that determines whether the powder layer or the solidified layer is good or bad 
McFarland teaches that these structures and operations can be used to monitor and improve in-process control of the AM process (pg. 2, lines 14-15) in an automated manner (claim 1).
In view of McFarland’s teachings, it would have been obvious to one of ordinary skill in the art to modify Burris’ apparatus with McFarland’s structures and operations to predictably obtain improved monitoring and in-process control of the AM process in an automated manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745